Citation Nr: 1400973	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-21 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for right ear hearing loss. 

4.  Entitlement to service connection for left ear hearing loss. 

5.  Entitlement to service connection for calluses of the left foot. 

6.  Entitlement to an initial compensable rating for the service-connected calluses of the right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and March 2010 rating decisions in Waco, Texas.  The March 2009 rating decision denied service connection for chronic back pain, calluses of the bilateral feet, and drug and alcohol abuse.  The March 2010 rating decision granted the Veteran service connection for calluses of the right foot and assigned a noncompensable evaluation effective August 28, 2008; the March 2010 rating decision also denied service connection for tinnitus and bilateral hearing loss and continued the denials of service connection for calluses of the left foot, chronic back pain, and drug and alcohol abuse.  While the Veteran filed substantive appeals for all issues listed on the title page he did not file a notice of disagreement (NOD) for the issue of entitlement to service connection for drug and alcohol abuse. 

The Board notes that the Veteran's claim was originally characterized as bilateral hearing loss; however, after a careful review of the Veteran's claims file the claims have been recharacterized as listed on the title page. 

The Veteran was scheduled for a September 2011 hearing before a Veterans Law Judge; however, he failed to appear, and as the Veteran has not made any additional requests for a hearing, his request for a hearing has been deemed withdrawn. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal except for the November 2013 brief by the Veteran's representative.
 
The issues of entitlement to service connection for left ear hearing loss and calluses of the left foot and the issue of entitlement to a higher initial rating for the service-connected calluses of the right foot are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent evidence does not relate the current diagnosed back disability to service.  

2.  The preponderance of the competent and probative evidence of record does not establish that the Veteran had tinnitus during service or that the Veteran's current tinnitus is related to service.

3.  A right ear hearing loss disability within VA standards is not demonstrated by the evidence of record.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1112,1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131,  1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist 

The Veterans Claims Assistance Act (VCAA), codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created and are codified as amended at 38 C.F.R. § 3.159 (2013).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The RO sent the Veteran correspondences in January 2009 and October 2009.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claims, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The January 2009 and October 2009 letters also informed the Veteran of the criteria of the applicable disability ratings and effective date elements of his claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims herein decided at this time.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes the Veteran's service treatment records, VA treatment reports, VA examinations, and statements from the Veteran and his representative.  

The Veteran was not afforded a VA examination for his back disability.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  However, with respect to the claim for entitlement to service connection for chronic back pain, there simply is no evidence that the Veteran's back disability is related to service.  Thus, the Board finds that a VA examination is not warranted for the issue of entitlement to service connection for his back disability.  

The Veteran was afforded a VA examination for his claims of entitlement to service connection for tinnitus and right ear hearing loss in December 2009 and January 2010, and an addendum opinion was rendered in February 2010; the Board finds that the VA examinations and subsequent opinion are adequate since they were a thorough and contemporaneous examination of the Veteran that took into account records of pre-service treatment, service treatment records, and records of post-service examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).    

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, and made reasonable efforts to obtain, all evidence that might be relevant to the issues herein decided, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2013).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  When such chronic diseases are at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Id.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Back Disability

The Veteran asserts that he has a current diagnosed back disability that is related to his military service.  The Veteran's post-service VA treatment records indicate multiple complaints of back pain, and a November 2007 MRI diagnosed degenerative disc disease with annular fissures at L4-L5 and L5-S1.  However, after a careful review of the Veteran's claims file, the Board finds that the preponderance of the evidence is against the Veteran's claim. 

The Veteran's service treatment records are void of any reports, complaints, or diagnoses of a back disability.  The Board notes that the Veteran's Report of Medical History for Separation and Report of Medical Examination for Separation are not of record.  Thus, the Board that there is no indication that the Veteran had any back disorder during his military service.  

The first notation of back pain was in March 2003, and it was reported to be due to moving furniture.   The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. Cir. 2001).  The Veteran was diagnosed with degenerative disc disease with annular fissures at L4-L5 and L5-S1 after a November 2007 MRI.  Thus, the first diagnosis of record is in November 2009; the Board points out that the passage of many years (here, over 20 years) between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim of service connection.   Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Additionally, there is no continuity of symptoms that would lead one to the conclusion that his current symptoms are of a long-standing nature such that a backwards look could show his disorder actually began in service.  

Finally, there is no medical opinion even suggesting that that there exists a medical relationship between a back disability and the Veteran's military service.  A veteran seeking disability benefits must establish not only the existence of a disability, but also that there exists an etiological connection between his military service and the disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  There is no medical evidence or opinion of to this effect.  In addition, in March 2003 the Veteran reported that his back pain was due to moving furniture and that he did not have previous back pain.  In September 2007, the Veteran denied any fall or trauma.  Significantly, neither the Veteran nor his representative has presented, identified, or alluded to the existence of any such medical evidence or opinion in connection with the service connection claim under consideration.  Moreover, on these facts and as discussed above, VA is not required to arrange for the Veteran to undergo a VA examination or to otherwise obtain a medical opinion in support of his claim.  Thus, there are no probative nexus opinions of record. 

Furthermore, to whatever extent the Veteran and/or his representative attempt to establish an etiological relationship between a back disability and service on the basis of lay assertions, alone, such attempt must fail.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a back disability falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of back pain, any actual diagnosis of a back disability requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to any current back disability requires medical expertise to determine because it involves a complex medical matter.  To the extent that the Veteran himself believes that he has a current back disability that is due to his period of service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current back disability is not competent medical evidence, as such question requires medical expertise to determine.  Id. 

With respect to the Veteran's reports of his onset and symptoms of back pain, the Board retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  However, as discussed above and below, the Board finds that the Veteran's statements are contradictory and are not deemed credible.  The Veteran's post-service treatment records are silent for reports or discussion of his military service.  In March 2003, the Veteran reported that his back pain was due to moving furniture, and in September 2007 the Veteran denied any fall or trauma.  

Lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the Veteran's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

In light of the evidence as noted above, the Board has to question the credibility of the Veteran's current contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Board finds that the Veteran's current assertions that his back disability had its onset in service are not credible and, thus, are entitled to no probative weight.  In this regard, the record reflects that the Veteran only reported that his back disability had its onset in service after filing his claim for service connection.  The Veteran's recent lay assertions lack credibility, because they are contradicted by notations in objective records reflecting his contemporaneous reports pertinent to a back disability.  In light of these contradictory statements, any current assertions as to experiencing a back disability since service, advanced in furtherance of the appeal, are deemed not credible.  

For the foregoing reasons, the claim for service connection for a back disability must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56 (1990). 

Tinnitus

The Veteran asserts that he now has tinnitus as a result of in-service noise exposure.  After a careful review of the record evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim and service connection for tinnitus must be denied. 

The Veteran's DD-214 stated that he was attached to the artillery detachment.  As noise exposure is consistent with the circumstances and conditions of working in an artillery detachment, the Board concedes that the Veteran had in-service noise exposure.  Service treatment records are negative for any complaints, treatment, or diagnoses of any tinnitus.  The Board notes that the Veteran's Report of Medical History for Separation and Report of Medical Examination for Separation are not of record.  As such, the service treatment records fail to establish that the Veteran's tinnitus had its onset during his active military service.

The first notation of tinnitus was not until the December 2009 VA examination; the Veteran even reported that he could not state the date of onset.  At the January 2010 VA examination, the Veteran reported that he had tinnitus for awhile.  In February 2010, a VA examiner stated that the Veteran's service treatment records failed to demonstrate complaints, documentation, and/or treatment of tinnitus.  Hence, it was less likely as not that the Veteran's tinnitus might be related to military service. 

Here, the only medical opinion of record regarding the likely etiology of tinnitus is against the Veteran's claim.  A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The VA examinations and opinions demonstrate that the Veteran's tinnitus has not been present since his discharge from service; thus, not chronic or continuous in service or for many years thereafter.   In addition, there is a negative nexus opinion.   The medical opinion considered many factors, including the noise exposure experienced in service as well as the date tinnitus began and how often it occurred.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Consequently, the Board assigns great probative value to the VA examiners' opinions.  Therefore, without evidence of an etiological relationship, service connection for tinnitus must be denied.  

The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  As to the specific issue in this case, tinnitus is within the realm of common knowledge of a lay person.  In this regard, the Veteran can competently report the onset and symptoms of tinnitus.  

However, as noted above, the Board retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  As noted at the December 2009 VA examination, the Veteran reported that he could not state the date of onset of tinnitus, and although at the January 2010 VA examination, he reported that he had tinnitus for awhile, he did not indicate it went back to service.  Moreover, there is no indication in the Veteran's post-service treatment records that he reported tinnitus as a result of his military service.  Lay statements made when medical treatment was being rendered may be afforded greater probative value.  The Board finds it pertinent that the only time the Veteran stated that his tinnitus was due to his military service was after he sought an award of service connection.

In light of the evidence of record that the Veteran has never reported that his tinnitus was related to his military service until the reports were made in pursuit of this claim, the Board has to question the credibility of his contention.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  The Board finds that the Veteran's lay statements that he experienced tinnitus since military service are neither credible nor probative, because the record evidence reflects that the Veteran only reported that his symptoms of tinnitus were due to his military service after filing his claim for service connection for tinnitus.

Weighing the Veteran's earlier statements as reflected in his VA treatment records against his later contention that he has had tinnitus in both ears since service, the Board can and does attach more credibility and probative value to the earlier documents because they reflected what the Veteran was experiencing at the time.  Also, this assessment is strengthened by the Veteran's statement to the VA examiner that he did not know when his tinnitus began, thereby casting even more doubt on the Veteran's consistency and credibility concerning the later contention.  The fact the Veteran did not report any such symptoms during service or within the years shortly thereafter strongly suggest that they were not present.  Thus, the amount of time that lapsed between military service and the first post-service treatment can be considered as evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) ("in a merits context the lack of evidence of treatment may bear on the credibility of the evidence of continuity").  Based on the Veteran's statement regarding the more recent onset of his tinnitus and the lack of service treatment records reporting any complaints in service and at service discharge, the February 2010 VA examiner determined that the Veteran's tinnitus was not likely to have been caused by his military service.  Therefore, the claim fails to satisfy the nexus requirement.

Therefore, as there is no credible and probative evidence of a nexus between the Veteran's active service and his currently diagnosed tinnitus, the preponderance of the evidence is against a finding that the Veteran's bilateral tinnitus is related to his active military service.  Hence, the claim for service connection for tinnitus is denied.

In reaching the determination above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection for tinnitus, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Right Ear Hearing Loss

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran asserts that he is entitled to service connection for right hearing loss based upon his military service.  However, the preponderance of the evidence is against a grant of service connection for right ear hearing loss. 

After a careful review of the Veteran's service treatment records the Board finds that there was nothing in the Veteran's service treatment records for complaints, documentation, and/or treatment for hearing loss.  The Veteran's June 1980 Report of Medical Examination for Enlistment listed his audiology readings for the right ear as 20 decibels at 500 Hertz, 20 decibels at 1000 Hertz, 5 decibels at 2000 Hertz, 5 decibels at 3000 Hertz, and 15 decibels at 4000 Hertz.  The Board notes that the Veteran's Report of Medical History for Separation and Report of Medical Examination for Separation are not of record.

The Board finds that service connection must be denied because there is no evidence of a current diagnosis of right ear hearing loss as defined in 38 C.F.R. § 3.385.  At the Veteran's December 2009 VA audiology examination the Veteran's right ear hearing was 30 decibels at 500 Hertz, 35 decibels  at 1000 Hertz, 15 decibels at 2000 Hertz, 15 decibels at 3000 Hertz, and 20 decibels at 4000 Hertz.  The VA examiner stated that the Veteran had mild conductive hearing loss from 500 Hertz to 1000 Hertz rising within normal limits from 1500 Hertz to 8000 Hertz.  At a January 2010 VA examination it was noted that the Veteran had a history of impaired hearing. 

The evidence of record demonstrates that the Veteran does not meet the standards for VA hearing loss under 38 C.F.R. § 3.385.  Thus, the Board finds that to this day, hearing loss disability is not shown in the right ear and without evidence of a hearing loss disability under 38 C.F.R. § 3.385, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the issue of whether a veteran has a diagnosis of hearing loss that is considered a disability for VA purposes, see 38 C.F.R. § 3.385 (2013), falls outside the realm of common knowledge of a lay person.  Thus, while the Veteran can competently report the onset and symptoms of some level of hearing loss, an actual diagnosis of hearing loss for VA compensation purposes requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Veteran's lay statements indicating that he has right ear hearing loss for VA compensation purposes have no probative weight, as he is not competent to determine that the hearing loss has been severe enough to be considered a disability for VA purposes.

In sum, the Board finds that the evidence of record is against the Veteran's claim of service connection for right ear hearing loss as the standards for a VA hearing loss disability under 38 C.F.R. § 3.385 have not been met.    


ORDER

Service connection for a back disability is denied. 

Service connection for tinnitus is denied. 

Service connection for right ear hearing loss is denied. 


REMAND

After a careful review of the Veteran's claims file, the Board finds that a remand is warranted.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

For the Veteran's claim of entitlement to service connection for left ear hearing loss, the Board finds that a remand is warranted for a new VA examination.  The Veteran's June 1980 Report of Medical Examination for Enlistment listed his audiology readings for the left ear as 30 decibels at 500 Hertz, 40 decibels at 1000 Hertz, 5 decibels at 2000 Hertz, 0 decibels at 3000 Hertz, and 10 decibels at 4000 Hertz.  It was further noted that the Veteran had defective hearing.   The Board notes that the Veteran's Report of Medical History for Separation and Report of Medical Examination for Separation are not of record.  Thus, the Veteran had left ear hearing loss disability noted at the time of his entrance into the military.  

The Veteran was afforded VA examinations in December 2009 and January 2010 and a VA opinion was rendered in February 2010; it was stated that the Veteran had low frequency hearing loss in the left ear prior to military enlistment and that there was nothing in the Veteran's service treatment records for complaints, documentation, and/or treatment for hearing loss.  The examiner then opined that it was less likely than not that the Veteran's current hearing loss might be related to military service. 

The Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such war service, unless there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the condition.  

The Board finds that the Veteran should be scheduled for a new VA examination to determine whether the Veteran clearly and unmistakably had preexisting left ear hearing loss and, if so, whether clear and unmistakable evidence exists that the left ear hearing loss was not permanently aggravated by his period of service.  

For the issue of entitlement to service connection for calluses of the left foot, the Board finds that the Veteran should be afforded a VA examination to determine if he has a current diagnosis.  While he did not have a diagnosis of calluses of the left foot at the December 2009 VA examination, he did in November 2008.  Thus, the VA examiner must determine if the Veteran has a current diagnosis of calluses of the left foot that is at least likely as not related to military service. 

The Veteran is currently service-connected for calluses of the right foot and is rated as noncompensable.  The Veteran's last VA examination was in December 2009, and it was noted in the November 2013 brief that his service-connected calluses of the right foot have increased in severity since his VA examination.  When the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).   Therefore, the Board finds that the Veteran should be scheduled for a new VA examination to determine the current severity of his service-connected calluses of the right foot.

Accordingly, the case is REMANDED for the following action:

1.   Obtain and associate with the claims file all updated VA and private treatment records with any necessary authorization from the Veteran that are relevant to the Veteran's remaining claims.

2.  Return the claims file, to include a copy of this remand, to the VA examiner who provided the February 2010 VA opinion in order to provide an addendum opinion on the Veteran's left ear hearing loss.  The entire claims file must be made available to the examiner for review.  If necessary, all appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer all of the following questions:

(a) Is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered active military service with pre-existing left ear hearing loss?

(b) If yes, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing left ear hearing loss WAS NOT aggravated beyond the natural progress of the disorder by his active military service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition.  

(c) If the Veteran DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) enter active military service with pre-existing left ear hearing loss, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current left ear hearing loss is etiologically related to his period of service, to include conceded in-service noise exposure?    

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"  

Any opinions expressed must be accompanied by a complete rationale.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

If the February 2010 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinion.  If a new VA examination needs to be conducted in order to obtain such an opinion, then one should be scheduled.  Following a review of the relevant evidence in the claims folder and the clinical evaluation, the new examiner should answer the above questions.

3.  The Veteran should be scheduled for a VA examination to determine the current nature and etiology of calluses of the left foot and the current nature and severity of his service-connected calluses of the right foot.  The claims file must be made available to the examiner, and the examiner should include in the examination report discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

For the Veteran's calluses of the left foot, the VA examiner must determine if he has a current diagnosed condition.  If so, the examiner should opine whether it is at least likely as not (50 percent or greater probability) the left foot calluses are related to the Veteran's military service.

For the Veteran's service-connected calluses of the right foot, the VA examiner must discuss the current nature and severity of his service-connected disability.  The examiner's findings must be stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

Any opinions expressed must be accompanied by a complete rationale.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

4.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the remaining claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.   

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


